Exhibit AUTOBYTEL REPORTS 2 Gross margin improves sequentially and rises 400 basis points year-over-year Cash position remains solid, up from year-end IRVINE, Calif. (April 22, 2010) – Autobytel Inc. (Nasdaq: ABTL), a leader in providing online consumer leads and marketing resources to auto dealers and manufacturers, today reportedfinancial results for the first quarter ended March 31, The company reported net income of $797,000, or $0.02 per diluted share, for the first quarter of 2010, compared with a net loss of $357,000, or $0.01 per share, for the prior year period. Revenue for the 2010 first quarter totaled $11.8 million, down from $13.9 million for the 2009 first quarter.Lead referral revenue for the first three months of 2010 decreased approximately 12% from the same period last year, impacted primarily by a lower active dealer count, as well as the elimination of certain affiliates to improve the quality of leads delivered to Autobytel’s customers and issues relating to Toyota’s recalls and the subsequent reduction in demand for its vehicles.Advertising revenue declined to $1.1 million for the 2010 first quarter, from $1.7 million for the 2009 first quarter, related principally to an unsettled automotive advertising market. “We made significant progress against several strategic initiatives this quarter, including stabilizing our dealer base, enhancing relationships with auto manufacturers, controlling expenses and driving positive cash flow,” said Jeffrey H. Coats, President and Chief Executive Officer of Autobytel.“Importantly, we are leveraging enhancements in the fundamentals of our business which are intended to generate further gross margin improvement.We are optimistic about our ability to begin driving top line growth, as the automotive industry continues to show signs of recovery and Autobytel continues to offer new and inventive products and services that help auto dealers and manufacturers sell more new and used cars.” Gross margin grew significantly to 40.0% for the first quarter of 2010, compared with 36.0% for the first quarter of 2009.The improvement reflects an increased number of higher quality, internally generated leads.Sequentially, gross margin improved from 39.1% in the fourth quarter of 2009. Total operating expenses for the 2010 first quarter declined to $4.1 million, including a $2.8 million credit to expense related to patent litigation settlements ($2.7 million of which was the final payment under one of these settlements).This compares with total operating expenses of $5.5 million a year ago, including a $2.7 million credit to expense related to patent litigation settlements and $0.5 million in severance expense.Adjusted operating expenses declined 10% to $6.9 million for the 2010 first quarter, versus $7.7 million for the 2009 first quarter. Including the aforementioned items, total operating expenses as a percentage of total revenue were 34.8% for the 2010 first quarter, compared with 39.6% for the 2009 first quarter. Cash and cash equivalents grew to $26.1 million at March 31, 2010 from $25.1 million at December 31, 2009.The final $2.7 million cash payment resulting from a prior patent settlement was received on March 15, 2010.There is no debt on Autobytel’s balance sheet. “Fifteen years ago, Autobytel pioneered the automotive Internet,” said Coats.“Today, in light of significant changes in how the auto buying public utilizes the Internet, we are using our significant expertise to bring continued innovation to the auto buying process in a way that we believe has not been done before.We are not only making substantial and meaningful enhancements to the consumer experience throughout our suite of Web properties, but we are launching new products, such as iControl by autobytelsm, to give dealers unprecedented control over their online consumer leads.Introduced in February at the NADA annual convention, iControl by autobytelsm is already gaining traction as dealers recognize the need to better match their lead mix to the actual conditions and inventory on their lots.We are pleased about the progress we have made so far and are even more excited about our prospects.” Conference Call Autobytel management will host a conference call today at 5 p.m. ET/2 p.m. PT to discuss its 2010 first quarter financial results.Interested parties may participate in the live call by dialing 877-672-6099, passcode 66047894.An audio broadcast will also be available through a live webcast at www.autobytel.com (click on “Investor Relations” and then click on “Conference Calls”).Please visit the website at least 15 minutes prior to the start of the call to register and download any necessary software.For those unable to listen to the live broadcast, the call will be archived for one year on Autobytel’s website.A telephone replay of the call will also be available through May 3, 2010 by dialing 800-642-1687, passcode 66047894.The slides that will be referenced during the call will be available on the company’s website at www.autobytel.com (click on “Investor Relations” and under “News and Events” click on “Presentations”). Note about Non-GAAP Financial Measures Autobytel has disclosed certain non-GAAP financial measures for the periods referenced within this press release including adjusted operating expenses.These non-GAAP measures are discussed in this release both as reported (in accordance with generally accepted accounting principles in the U.S., or GAAP) and excluding the impact of patent litigation settlements in the first quarters of 2010 and 2009, and severance-related costs in the first quarter of 2009.Because of their nature, Autobytel believes these items should be presented separately to enhance understanding of the company’s ongoing operations.The management of Autobytel believes that these non-GAAP financial measures provide useful information to investors regarding the underlying business trends and performance of the company’s ongoing operations.A table providing a reconciliation of adjusted operating expenses to their closest GAAP measures, is included at the end of this press release. 4 About Autobytel Inc. Autobytel Inc. (NASDAQ: ABTL), a leader in providing online consumer leads and marketing resources to auto dealers and manufacturers, pioneered the automotive Internet when it launched autobytel.com in 1995.Today, the company is continuing to offer innovative products and services to help auto dealers and manufacturers sell more new and used cars.Autobytel has helped tens of millions of automotive consumers research vehicles; connected thousands of dealers nationwide with motivated car buyers; and helped every major automaker market its brand online.Through its flagship website Autobytel.com®, its network of automotive sites including Autoweb.com®,
